Citation Nr: 1744651	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 1954, including in combat in the Republic of Korea during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which essentially reopened the Veteran's previously denied claim of service connection for bilateral hearing loss and denied this claim on the merits.  The Veteran disagreed with this decision in July 2012.  He perfected a timely appeal in January 2016.  A videoconference Board hearing was held in February 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in a June 1984 rating decision, the RO denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss.  This decision was issued to the Veteran in July 1984.  He did not appeal this decision and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  He also did not submit any relevant evidence or argument within 1 year of the July 1984 rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a rating decision dated on June 20, 1984, and issued to the Veteran on July 2, 1984, the RO denied, in pertinent part, a claim of service connection for bilateral hearing loss; this decision was not appealed and became final.

2.  The evidence received since the July 1984 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for bilateral hearing loss and does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The July 1984 rating decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

2.  Evidence received since the July 1984 RO decision in support of the claim of service connection for bilateral hearing loss is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The RO has attempted to obtain the Veteran's service treatment records.  The National Personnel Records Center (NPRC) notified VA in April 1984 that the Veteran's service treatment records had been destroyed in a fire that occurred there in 1973.  The Veteran testified to this effect before the Board in February 2017.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, the Board finds that it is reasonably certain that the Veteran's service treatment records no longer exist and further efforts to attempt to obtain these records would be futile.

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

New and Material Evidence Claim

In July 1984, the AOJ denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of this rating decision and it became final.  He also did not submit any statements relevant to any of these claims within 1 year of this rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for bilateral hearing loss may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen this previously denied service connection claim in statements recorded on a VA Form 21-0820, "Report of General Information," which was dated on November 8, 2010.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for bilateral hearing loss, the evidence before VA at the time of the prior final AOJ decision consisted of the Veteran's post-service VA and private treatment records and his lay statements.  The AOJ essentially found in the July 1984 rating decision that, although the Veteran had a current diagnosis of bilateral hearing loss in his post-service private treatment records, there was no indication that it was related to active service.  Thus, the Veteran's service connection claim for bilateral hearing loss was denied.  

The newly received evidence includes additional VA and private outpatient treatment records and examination reports and additional lay statements from the Veteran and his February 2017 Board hearing testimony.  Despite the Veteran's assertions to the contrary, none of the newly received evidence shows that any currently diagnosed bilateral hearing loss is related to active service or any incident of service.  In other words, the newly received medical evidence and the Veteran's statements and hearing testimony are cumulative and redundant of evidence previously considered by VA.

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for bilateral hearing loss.  Unlike in Shade, there is no evidence in this case - either previously considered in the July 1984 RO decision, which denied the Veteran's claim of service connection for bilateral hearing loss, or received since that decision became final - which demonstrates that any current bilateral hearing loss is attributable to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for bilateral hearing loss.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for bilateral hearing loss is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for bilateral hearing loss is not reopened.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


